DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objections based upon Applicant’s new figures, and amendments to the specification.

Specification
Examiner withdraws the specification objection based upon Applicant’s amendment to the specification.

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (JP 2000-216391 A) (“Komatsu”) by means of previously provided machine translation, in view of Matsumoto et al. (US 2003/0025135 A1) (“Matsumoto”).
Regarding claim 1, Komatsu teaches at least in figures 8A-9:
a substrate (10) including an embedded insulation film (11) and a semiconductor layer (12/33) that is provided on the embedded insulation film (11) and on which a semiconductor element is formed (the device of figure 9); and 
a gate electrode (31) provided on the semiconductor layer (12/33), and 
in a cross section in a case where the first electrode portion and the substrate are cut along the first direction (this is shown in at least figure 9), 
a film thickness of the end of the semiconductor layer (12/33) is thicker than a film thickness of the center portion of the semiconductor layer (12/33, where 12 in the middle is thinner than 33 on the ends).

Komatsu does not teach:
wherein the gate electrode includes a band-shaped first electrode portion that extends from a center portion of the semiconductor layer and beyond an end of the semiconductor layer along a first direction in a case where the substrate is viewed from above.

Matsumoto teaches at least in figures 14-15, 36, and 46:
wherein the gate electrode (7) includes a band-shaped first electrode portion that extends from a center portion of the semiconductor layer (10, where 10 is the end of the silicon layer as it includes the source and drain, and the channel is in 10 below 7) and beyond an end of the semiconductor layer along a first direction in a case where the substrate is viewed from above (all of the figures are from above).
It would have been obvious to one of ordinary skill in the art to have the gate shaped as an “H” because Matsumoto teaches that figure 14 is an obvious modification of the cross sectional gate view of figure 1 element 7. This cross-sectional view is the same cross-sectional view of Komatsu. Further, Matsumoto teaches that the “T” or “H” gate electrode shape may be use to “educe the body resistance, thereby reducing the problem such that the threshold voltage of the MOSFET differs depending on the distance from the body contact region(s)”. Figure 36 further shows that the “H” and “T” gate electrode can be modified to a straight gate electrode 92. This is a similar design to figure 46 which shows what is known in the art. Therefore, based upon the totality of Matsumoto it would have been obvious to one of ordinary skill in the art to incorporate the “H” or “T” gate into the design of Komatsu for the reasons given above, and additionally, or alternatively, as it is a change of shape under MPEP 2144.04(IV)(B) as supported by the teachings of Matsumoto.

Komatsu teaches:
a silicon oxide film (23A) surrounding the semiconductor layer (12).


 such that the film thickness of the end of the semiconductor layer is thicker than a film thickness of the silicon oxide film.

However, Komatsu teaches in figure 15A-B:
such that the film thickness of the end of the semiconductor layer (thickness of 123A on the left and right side) is thicker than a film thickness of the silicon oxide film (33/34 is thicker on the left and right side than 123A.).
It would have been obvious to one of ordinary skill in the art to use a thinner film thickness (STI) on the left and right side of 33/34 because it would allow one to make the device faster, since they do not have to form as much material. However, the tradeoff according to Komatsu is increased parasitic capacitance. ¶ 0020. Therefore, one of ordinary skill in the art is confronted with a choice: either spend more time forming the STI and reduce the parasitic capacitance, or spend less time forming the STI but increasing the parasitic capacitance.  This therefore presents an one of ordinary skill in the art with an opportunity to optimize the thickness of the STI for their design, and balance the time required to make the STI with the expected parasitic capacitance. Therefore, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding claim 2, Matsumoto teaches at least in figures 14-15, 36, and 46:
wherein the gate electrode further includes a second electrode portion that extends from the first electrode portion along a second direction perpendicular to the first direction in a case 
Regarding claim 3, Matsumoto teaches at least in figures 14-15, 36, and 46:
wherein in a case where the second electrode portion and the substrate are cut along the first direction, the film thickness of the end of the semiconductor layer is thicker than the film thickness of the center portion of the semiconductor layer (This is shown in figure 9, where 34 is thinner than 12).
Regarding claims 4 and 9, the combination of Komatsu and Matsumoto teach as shown in Examiner’s annotated drawing below:
a source contact via (Komatsu 36) and a drain contact (Komatsu 36) via provided above the center portion of the semiconductor layer (Komatsu 12; middle of Matsumoto 10) so as to sandwich the second electrode portion (B) in a case where the substrate is viewed from above (annotated drawing below is viewed from above).

    PNG
    media_image1.png
    405
    368
    media_image1.png
    Greyscale

Regarding claim 5, Komatsu teaches at least in figure 9:
silicide films provided between the center portion of the semiconductor layer and the source contact via and between the semiconductor layer and the drain contact via (¶ 0043, where silicide regions may be formed on top of 33).
Regarding claim 7, Komatsu teaches at least in figures 8A-B, and 9:
wherein in a case where the second electrode portion and the substrate are cut along the second direction, the film thickness of the end of the semiconductor layer is thicker than the film thickness of the center portion of the semiconductor layer (See figure 8A and 8B; ¶ 0039, where they are different cross-sectional vies showing that the 34 is thinner than 33/12).
Regarding claim 8, the combination of Komatsu and Matsumoto teach as shown in Examiner’s annotated drawing above:
.

Response to Arguments
Applicant’s arguments, filed July 28, 2021, with respect to the rejection(s) the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made.
While the art used in the rejection is the same, the rejection itself constitutes new grounds of rejection as Examiner has brought in figure 15 of Komatsu to show that the thickness of the STI 12/123 relative to the semiconductor layer 33/34 is a matter of optimizing the time to form the STI versus the expected parasitic capacitance based upon said thickness. Therefore, Applicant’s arguments were persuasive based upon the previous grounds of rejection, but do not overcome the current grounds of rejection.
In regards to the film thickness at the center versus the ends, Examiner has corrected their analysis to reflect what is shown in the figures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822